DETAILED ACTION
Claim 20 is added. Claims 1-20 are pending.
Drawings
The drawings were received on 11/01/2021.  These drawings are not acceptable to the examiner.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a second terminal of the third switch tube is coupled to a pixel electrode and a data output assembly is coupled to the pixel electrode as recited in claims 1 and 11-12 must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 20 is objected to because of the following informalities:
As per claim 20, the limitation “the first shared voltage is a lowest voltage required for neutralizing a negative voltage of the pixel electrode to positive polarity display; and the second shared voltage is a lowest voltage required for neutralizing a positive voltage of the pixel electrode to negative polarity display.” should be 
“the first shared voltage is a lowest voltage required for neutralizing a negative voltage of the pixel electrode to positive polarity display; and the second shared voltage is a lowest voltage required for neutralizing a positive voltage of the pixel electrode to negative polarity display; and”.
Furthermore, each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See MPEP § 608.01(m).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiang (US 20130128166).

(providing) a first switch tube (Fig. 4, #MP), wherein a control terminal of the first switch tube (#MP) is coupled to a first control signal (#GLn), and a first terminal of the first switch tube (#MP) is coupled to a first shared voltage (i.e., first shared voltage at #DLn; [0041]-[0042]);
(providing) a second switch tube (#M2), wherein a control terminal of the second switch tube (#M2) is coupled to the first control signal (#GLn), and a first terminal of the second switch tube (#M2) is coupled to a second shared voltage (i.e. second shared voltage at #DLn; [0042]);
(providing) a third switch tube (#MS), wherein a control terminal of the third switch tube (#MS) is coupled to a second control signal (#GL(n+1)), a first terminal of the third switch tube (#MS) is coupled to a second terminal (i.e., a second terminal at VP) of the first switch tube (#MP) and a second terminal (i.e., a second terminal at V2) of the second switch tube (#M2; [0039]; [0043]; where a first terminal of the third switch tube #MS is coupled to a second terminal of the first switch tube #MP through the charge-sharing capacitor #CSA and the switch MS (i.e., the third switch tube #MS)), and a second terminal of the third switch tube (#MS) is coupled to a pixel electrode (#VP; [0041]; [0045]); and
(providing) a data output assembly (Fig. 1, #120), wherein the data output assembly (#120) is coupled to the pixel electrode ([0028]; [0042]);

wherein, the first shared voltage or the second shared voltage is controlled by the on states and the off states of the first switch tube (#MP), the second switch tube (#M2), and the third switch tube (#MS) to be output to the pixel electrode ([0042]-[0044]).
As per claims 3 and 15, Chiang discloses the driving circuit (method) of claim 1 (claim 12), wherein the first shared voltage is a positive shared voltage, and the second shared voltage is a negative shared voltage ([0042]-[0044]).
As per claims 4 and 13, Chiang discloses the driving circuit (method) of claim 1 (claim 12), (further comprising: acquiring the first shared voltage) wherein the first shared voltage is a lowest voltage required for neutralizing a negative voltage of the pixel electrode to a positive polarity display ([0042]-[0045]); and
(acquiring the second shared voltage, wherein) the second shared voltage is a lowest voltage required for neutralizing a positive voltage of the pixel electrode to a negative polarity display ([0042]-[0045]).
As per claims 5 and 16, Chiang discloses the driving circuit (method) of claim 1 (claim 12), wherein when a display picture is switched from a negative polarity signal to a positive polarity signal ([0042]-[0044]), a potential switching of the first control signal and the second control signal is carried out as follows:
in a first period (Fig. 5, i.e., positive half period), the first control signal is at a low potential, and the second control signal is at a high potential ([0043]); and

As per claim 6, Chiang discloses the driving circuit of claim 5, wherein in the first period (Fig. 5, i.e., positive half period), the first switch tube (#MP) and the third switch tube (#MS) are turned on ([0042]), and the second switch tube (#M2) is turned off ([0043]); and
the first shared voltage is output to the pixel electrode via the first switch tube (#MP) and the third switch tube (#MS), and neutralizes charges in the pixel electrode ([0042]-[0045]).
As per claims 7, 10 and 18, Chiang discloses the driving circuit (method) of claim 5 (claim 8) (claim 16), wherein in the second period (Fig. 5, i.e., negative half period), the third switch tube (#MS) is turned off (i.e., turned off during t3-t4), and display data is output (from) by the data output assembly to the pixel electrode ([0042]-[0044]).
As per claims 8 and 19, Chiang discloses the driving circuit (method) of claim 1 (claim 12), wherein when a display picture is switched from a positive polarity signal to a negative polarity signal ([0042]-[0044]), a potential switching of the first control signal and the second control signal is carried out as follows:
in a first period (Fig. 5, i.e., positive half period), the first control signal is at a high potential, and the second control signal is at the high potential ([0042]-[0043]); and
in a second period (i.e., negative half period), the first control signal is at the high potential ([0044]), and the second control signal is at a low potential (i.e., GL(n+1) is at the low potential during t3-t4).

the second shared voltage is output to the pixel electrode via the second switch tube (#M2) and the third switch tube (#MS), and neutralizes charges in the pixel electrode ([0042]-[0044]).
As per claim 17, Chiang discloses the driving method of claim 16, wherein in the first period (Fig. 5, i.e., positive half period), the first switch tube (#MP) and the third switch tube (#MS) are turned on, and the second switch tube (#M2) is turned off ([0042]-[0043]); and
the first shared voltage is output to the pixel electrode via the first switch tube (#MP) and the third switch tube (#MS), and neutralizes charges in the pixel electrode ([0042]-[0044]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang in view of Sano (US 20050024317).

However, Chiang does not teach the first switch tube is a P-type field effect transistor. 
Sano teaches the first switch tube (Fig. 5, #T1) is a P-type field effect transistor ([0050]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first switch tube of Chiang according to Sano so that there is no limitation as to the type of transistor used in the display panel.
Allowable Subject Matter
Claim 20 would be allowable if rewritten to overcome the objection as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of a driving circuit for a display panel comprising a first switch tube coupled to a first shared voltage, a second switch tube coupled to a second shared voltage and a third switch tube do not teach or fairly suggest the first switch tube is a P-type field effect transistor, and the second switch tube and the third switch tube are N-type field effect transistors; and the first shared voltage is a lowest voltage required for neutralizing a negative voltage of the pixel electrode to positive polarity display; and the second shared voltage is a lowest voltage required for neutralizing a positive voltage of .
Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive. 
Applicant states on page 41 in the Remarks, “However, it is clearly shown in the above Fig. 4 that the first terminal of the MS is connected to the second terminal of the M2, while the second terminal of the MS is connected to the second terminal of MP. Thus, Chiang fails to disclose the “first terminal of the third switch tube being coupled to a second terminal of the first switch tube and a second terminal of the second switch tube”, as required by claim 1”.

The Examiner respectfully does not agree. The prior art of Chiang discloses on paragraph 0039, “Moreover, the charge-sharing capacitor CSA is electrically connected between the sub-pixel electrode VP and the switch MS. The switch MS is electrically connected to one end of the charge-sharing capacitor CSA and one end of the coupling capacitor CC13 Sub12, and a control end of the switch MS is electrically connected to the scan line GL(n+1), such that the first display region Main is electrically connected to the third display region Sub2 through the charge-sharing capacitor CSA and the switch MS”.
Chiang further discloses on paragraph 0043, “Thereafter, when the scan line GL(n+1) transmits the scan signal during the time between t1 and t2, the switches MP, M1 and M2 are deactivated (or turned off) and the switch MS is activated, such that the potential of the sub-pixels electrode V2 is decreased via the charge-sharing capacitors CSA and CSB; in other words, a portion of charges in the storage capacitor C13 Sub2 moves to the charge-sharing capacitors CSA and CSB through the switch MS such that the potential of the sub-pixel electrode VP is increased via the charge-sharing capacitor CSA”.

Shown below is Figure 4 of Chiang. When switch MS (i.e., third switch tube) is activated, Chiang discloses a first terminal of the third switch tube (#MS) is coupled to a second terminal (i.e., a second terminal at VP) of the first switch tube (#MP) and a second terminal (i.e., a second terminal at V2) of the second switch tube (#M2; paragraphs 0039 and 0043; where a first terminal of the third switch tube #MS is coupled to a second terminal of the first switch tube #MP through the charge-sharing capacitor #CSA and the switch MS (i.e., the third switch tube #MS)) as recited in claim 1 and similarly in claims 11 and 12.


    PNG
    media_image1.png
    866
    1222
    media_image1.png
    Greyscale




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Lam whose telephone number is (571)272-8044.  The examiner can normally be reached on 1pm-9pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson Lam/Examiner, Art Unit 2622                                                                                                                                                                                                        
/ALEXANDER EISEN/Supervisory Patent Examiner, Art Unit 2622